Citation Nr: 9915111	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-42 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
laceration of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from March 1990 to May 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the right wrist.  This claim 
returns to the Board following remand in January 1998.


REMAND

By a remand issued in January 1998, the Board directed that 
the RO complete additional development.  The RO afforded the 
veteran VA examination of the right hand and wrist in August 
1998.  The RO also obtained additional clinical records, as 
directed.  Under 38 C.F.R. § 19.31 (1998), a Supplemental 
Statement of the Case (SSOC) must be furnished to the veteran 
when additional pertinent evidence is received after a 
Statement of the Case (SOC) or SSOC has been issued.  See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c)(1998).

In this case, the most recent SOC was issued in March 1996.  
After that SOC was issued, a Travel Board hearing was 
conducted in August 1997 before the undersigned Board Member.  
Following the Board's January 1998 remand, the veteran 
underwent VA examination in August 1998.  The veteran's 
August 1997 testimony, the report of the August 1998 VA 
examination, and the additional clinical records obtained 
during development after remand contain evidence pertinent to 
the veteran's claim for an increased evaluation for residuals 
of a laceration of the right wrist.  

There is no evidence associated with the file which reflects 
that the RO has issued an SSOC following the issuance of the 
March 1996 SOC.  The failure of the RO to issue an SSOC in 
accordance with the provisions of 38 C.F.R. § 19.31 is a 
procedural defect requiring correction by the RO. 38 C.F.R. § 
19.9. 

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

The veteran should be furnished with an 
SSOC addressing any evidence pertaining 
to the claim for an increased evaluation 
for residuals of a laceration of the 
right wrist which was received subsequent 
to the March 1996 SOC.  The veteran and 
her representative should then be 
afforded an opportunity to respond 
thereto.  She may present additional 
evidence or argument while the case is in 
remand status at the RO.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until she is notified by the RO.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




